949 F.2d 401
NOTICE:  Although citation of unpublished opinions remains unfavored, unpublished opinions may now be cited if the opinion has persuasive value on a material issue, and a copy is attached to the citing document or, if cited in oral argument, copies are furnished to the Court and all parties.  See General Order of November 29, 1993, suspending 10th Cir. Rule 36.3 until December 31, 1995, or further order.
Joe T. BELL, Petitioner-Appellant,v.Gary MAYNARD, Director, Oklahoma Department of Corrections;Jerry Johnson, Deputy Director, Oklahoma Department ofCorrections;  Edward L. Evans, Deputy Director, O.C.C.;  JimTaylor, Population Coordinator for the Oklahoma Departmentof Corrections;  Jesse Sutter, Deputy Warden, M.C.C.;Ronnie Harper, Case Manager, M.C.C.;  Diane McGee, UnitManager, M.C.C.;  Lenora Jordan, Case Manager/Coordinator,O.C.C.;  Lenora Jordan, Case Manager/Coordinator, O.C.C.;Dennis Creel, Mr., Correctional Counselor, M.C.C.;  GylnnBooher, Unit Manager, O.C.C.;  Linda Reeves, Case Manager,O.C.C.;  Barbara Wright, Case Manager, O.C.C., Respondents-Appellees.
No. 91-7071.
United States Court of Appeals, Tenth Circuit.
Dec. 4, 1991.

Before LOGAN, JOHN P. MOORE and BALDOCK, Circuit Judges.*
BALLOCK, Circuit Judge.


1
ORDER AND JUDGMENT**


2
Petitioner-appellant Joe T. Bell appeals from the dismissal of his 42 U.S.C. § 1983 complaint against defendant prison officials.   After pleading guilty to possession of contraband in a penal institution, petitioner should have received six offense points under the prison's security classification system.   On several occasions, prison officials told petitioner that his security classification score was lower.   When the error was discovered, petitioner was precluded from transferring to a community treatment facility.   During the grievance process, prison officials expressed regret for the mixup.   R. doc. 6 at Q.   Petitioner now seeks injunctive relief in the nature of "overriding" the six points, and damages of $1.2 million.   R. doc. 3 at 5.


3
We are unaware of any liberty or property interest created by state or federal law which attaches to an erroneous security classification which is later corrected;  hence, petitioner has not been deprived of due process.   See Meachum v. Fano, 427 U.S. 215 (1976).   We therefore dismiss the appeal pursuant to 28 U.S.C. § 1915(d).   See Neitzke v. Williams, 490 U.S. 319, 327-28 (1989).


4
SO ORDERED.



*
 After examining the briefs and appellate record, this panel has determined unanimously that oral argument would not assist the determination of this appeal.   See Fed.R.App.P. 34(a);  10th Cir.R. 34.1.9.   The case therefore is ordered submitted without oral argument


**
 This order and judgment has no precedential value and shall not be cited, or used by any court within the Tenth Circuit, except for the purposes of establishing the doctrines of law of the case, res judicata, or collateral estoppel.   10th Cir.R. 36.3